HOUGH, Circuit Judge
(dissenting). That “application” as used in Rev. Stat. 2171, is synonymous with “petition” in the act of 1906 I cannot believe. The majority agree that Congress intended not to admit to citizenship the subject of a country “at war with the United States at the time of the hearing in open court,” and yet find a statutory right to citizenship complete and perfect at a date which must always (except in the cases of soldiers and sailors) be 90 days at least before' any “hearing in open court,” legal under the act of 1906. These two propositions are, I think, inconsistent.
In 1802 Congress declared (section 2171), that no one, being an alien enemy “at the time of his application, shall be then admitted” to citizenship. It is agreed that when that statute was passed, and for over an hundred years after, “application” meant hearing in open court. *311There are still hearings in open court,, and they are a prerequisite to lawful naturalization. There is no reason to believe that the statutory' words have changed in meaning.
Indeed the construction adopted by this judgment makes section 2171 declare the following: An alien enemy shall not be “admitted’.’ at “the time of his application”; but “application” means “petition”; therefore such alien cannot be “admitted” at the date of his “petition.” As no alien (with the exceptions noted) can, since 1906, be admitted at date of petition, whether, he be an enemy or not, it is (to say the least) somewhat difficult to harmonize the legislation of 1802 and 1906 on the construction adopted. The “final hearing” specifically required by the present statute, and agreed to be one equivalent of the “application” under the act of 1802, becomes an idle ceremony.
Tor the reasons foregoing, I think that “application” still means hearing in open court, and that means the present statutory “final hearing” ; therefore I dissent.